Douglas, J.,
dissenting. While I agree with the majority that the denial of a motion for shock probation is not a final appealable order pursuant to the special proceeding/substantial right provision of R.C. 2505.02, I believe such denial is appealable pursuant to R.C. 2505.02(B)(4)(a) and (b). R.C. 2505.02 provides:
“(B) An order is a final order that may be reviewed, affirmed, modified, or reversed, with or without retrial, when it is one of the following:
“ * * *
“(4) An order that grants or denies a provisional remedy and to which both of the following apply:
“(a) The order in effect determines the action with respect to the provisional remedy and prevents a judgment in the action in favor of the appealing party with respect to the provisional remedy.
“(b) The appealing party would not be afforded a meaningful or effective remedy by an appeal following final judgment as to all proceedings, issues, claims, and parties in the action.”
I believe that this language now makes the denial of a motion for shock probation a final order.
Moyer, C.J., and Pfeifer, J., concur in the foregoing dissenting opinion.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Michael D. Horn, Assistant Prosecuting Attorney, for appellant.
David H. Bodiker, State Public Defender, and Christa M. Hohmann, Assistant State Public Defender, for appellee.